104 N.H. 89 (1962)
ARTHUR E. PORTER, Adm'r
v.
FRANK R. DZIURA.
No. 4972.
Supreme Court of New Hampshire.
Argued February 6, 1962.
Decided March 22, 1962.
Chretien & Chretien (Mr. Charles E. Chretien orally), for the plaintiff.
Broderick, Manning & Sullivan (Mr. James A. Manning orally), for the defendant.
*90 WHEELER, J.
It is true as argued by the defendant that the plaintiff's declaration involves "many different aspects" of the alleged relationship between the parties. Contrary to the usual argument advanced in such cases it is urged that it says too much rather than too little.
Pleadings should be stated with sufficient conciseness and clarity so that the "case may be rightly understood." RSA 514:8. "The defendant is entitled to be informed of the theory on which the plaintiffs are proceeding and the redress they claim as a result of defendant's actions." Morency v. Plourde, 96 N. H. 344, 346. The plaintiff's declaration fails to meet this standard. Certain of his "Claims" state no separate cause of action and the declaration is so prolix that it does not inform the defendant of the theory on which the plaintiff is proceeding. Morency v. Plourde, supra.
While the defendant was not entitled to have the action abated, the plaintiff should be required to amend to state more precisely the grounds upon which he seeks to recover.
Remanded.
All concurred.